Robinson, J.
(dissenting). This is a mandamus proceeding to compel the officers of a township school district to erect a schoolhouse and to establish and maintain a school in the southwest corner of the township. It is brought under Laws of 1911, chap. 166, § 82, Comp. Laws, § 1188. The statute is to the effect that on a certain petition showing that nine or more children of school age resided more than 2-|- miles from the nearest school, the school board shall, within 2-| miles from the residence of the children, lease or construct a schoolhouse, and therein establish and maintain a school with a competent teacher.
*176The answer of the board is that only eight of the children reside more than 2£ miles from the nearest-schoolhouse in the district, and that those children are well provided for by free admission to a school within 2|- miles of their residence, and that answer is true. The school board appeals from a judgment against them. The school township consists of thirty-six sections. It is crossed diagonally by two railroads. One school is on section 14, in the village of Donnybrook, and the other on N. W. quarter of section 34 in the village of Aurelia, on the Soo Railroad. This town is only 3 miles from the western limit of the township, so the eight or nine children of the district are well supplied with two good village schools within 2 or 3 miles of them, and with free tuition at another school within 2J miles of them.
When the petition was heard several of the eight or nine children were living in the villages and going to the village schools on the railroads. This they might well do, even if they had a school within a mile of them. The petition is a little defective in that it fails to show the tract of land on which either or any of the children resided. The chances are that by a straight-line measurement they do not reside more than 2-|- miles from the village of Aurelia, and also that the parents of these children would pay but a small part of the expense of constructing and maintaining a special school for them.
Certain it is that on the hearing of such petition the school board must have had some discretion, and in this case it appears they used their discretion wisely. If a schoolhouse had been constructed at an expense of $1,200 and a teacher employed at $600 a year, it is probable the school would not have had more than an average daily attendance of six pupils. Then there is no showing that the school district was in a position to incur and pay an additional expense of $1,800. Mandamus is not a writ of right. -It should issue only when the facts and circumstances make a strong appeal to equity. It issues to compel the performance of an act which the law specifically enjoins as a duty resulting from an office, trust, or station. It does not issue to compel performance of an act which is in any way discretionary, unless in case of a gross and manifest abuse of the discretion. Hence, the writ should be denied and judgment reversed.